Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Brody on 10/21/21.

The application has been amended as follows: 

Claim 1 has been amended to read: “A liposome comprising:
a lipid bilayer having an internal cavity;
a therapeutic agent within the internal cavity, wherein said therapeutic agent is:
a WASp-specific siRNA that, when contacted with a cell, reduces the expression of WASp or increases WASp degradation in said cell, said siRNA comprising an oligonucleotide having the sequence of any one of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7, any complementary strand thereof, or a duplex 
 a peptide that binds to WASp at lysine residues 76 or 81, wherein the peptide comprises SEQ ID NO: 13, 14, or 15, thereby protecting WASp from ubiquitylation and subsequent degradation; and 
a targeting moiety external to the lipid bilayer, said targeting moiety comprising an agent that binds a molecule preferentially or uniquely expressed on the surface of at least one of a hematopoietic cell, a leukocyte, megakaryocyte and a platelet.”

Claim 13 has been cancelled.

Claim 24 has been amended to read: “A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutic agent that modifies expression or degradation of WASp in a cell, wherein said therapeutic agent is:
(a) a WASp-specific siRNA that, when contacted with a cell, reduces the expression of WASp or increases WASp degradation in said cell, wherein said siRNA comprises an oligonucleotide having the sequence of SEQ ID NO. 6, a complementary sequence thereof, or a duplex of said oligonucleotide with its complementary strand; or


Claim 25 has been amended to read: “A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutic agent that modifies expression or degradation of WASp in a cell, wherein said therapeutic agent is:
(a) a WASp-specific siRNA that, when contacted with a cell, reduces the expression of WASp or increases WASp degradation in said cell, wherein said siRNA comprises an oligonucleotide having the sequence complementary to SEQ ID NO. 1, SEQ ID NO. 2, SEQ ID NO. 3, SEQ ID NO. 4, SEQ ID NO. 5, SEQ ID NO. 6 or SEQ ID NO. 7, or a duplex of said oligonucleotide with its complementary strand, or any mixture of said siRNAs; or
(b) a peptide that binds to WASp at lysine residues 76 or 81, wherein the peptide comprises SEQ ID NO: 13, 14, or 15, thereby protecting WASp from ubiquitylation and subsequent degradation.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635